WRITS DENIED
BARRY, Judge.
Relator seeks an expeditious determination of whether plaintiffs injury (silicosis) “resulted” during and within the meaning of the insurance policy. It urges plaintiffs diagnosis of the disabling disease occurred long after the policy lapsed and summary judgment should be granted.
Faciane v. Southern Shipbuilding Corporation., 446 So.2d 770 (La.App. 4th Cir. 1984) held a cause of action arises sometime between the initial exposure and the date of diagnosis. Faciane said it was “error to dismiss liability insurer’s [sic] by summary judgment on the basis that no injury occurred during the effective dates of their respective policies until the date of the injury and its classification under those policies has been fixed”.
Therefore, when the injury “resulted” is a fact/medical question, i.e. a genuine issue of material fact, and summary judgment was properly denied. LSA-C.C.P. art. 966.
Relator also urges the release of its insureds caused it to be released.
Since relator is still a party to the suit, we pretermit this question. However, we note that the release explicitly reserved plaintiff’s rights against Commercial Union.
Relator’s application is denied.